Citation Nr: 1602613	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE
 
Entitlement to an effective date earlier than August 13, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from August 1958 to August 1961, and from October 1961 to October 1978, to include significant combat service in the Republic of Vietnam.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a November 2010 rating decision of the VA Cleveland, Ohio Regional Office (RO) that granted entitlement to service connection for PTSD with an effective date of August 13, 2010.  The Veteran appeals the effective date of the grant.  The case was certified to the Board by the RO in Atlanta, Georgia.
 
The Veteran was afforded a Travel Board hearing at the RO in October 2015 before the undersigned sitting at Atlanta, Georgia.  The transcript is of record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
FINDINGS OF FACT
 
1.  Entitlement to service connection for PTSD was initially denied in a July 2009 rating decision; the Veteran did not file an appeal or submit new and material evidence within one year of notification of the decision and it is final.
 
2.  Subsequent to the July 2009 final disallowance, a claim of entitlement to service connection for PTSD was not received prior to August 13, 2010. 
 
3.  Entitlement to service connection for PTSD was granted by VA rating action dated in November 2010, effective from August 13, 2010.
 
4.  August 13, 2010 is the earliest effective date by law for service connection of PTSD.
 
CONCLUSION OF LAW
 
The criteria for an effective date prior to  August 13, 2010 for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007).
 
VA has fulfilled its duty to assist the Veteran in substantiating the claim as warranted by law.  There is no evidence that additional development is in order before this claim may be addressed.  For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claim on the merits.
 
Pertinent law and regulations
 
Generally, the effective date of an award of a compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.
 
A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015).  A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014).
 
A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  See 38 U.S.C.A. § 5110(b)(3).  But see 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
 
Factual Background and Legal Analysis
 
The Veteran asserts and has presented testimony to the effect that he is entitled to an earlier effective date for the award of service connection for PTSD because he was not properly guided or educated by a representative whom he consulted when he initially filed his claim in December 2008.  The Veteran maintains that he did not know that a diagnosis of PTSD was required at the time and should not be penalized for this omission.
 
The pertinent facts of this case may be briefly stated.  A claim of entitlement to service connection for PTSD was initially received in December 2008.  Evidence received in support of the claim from Foothill Family Medicine showed no evidence of a psychiatric disability between 2007 and 2008.  In VA outpatient records dating from 2007 the Veteran is noted to not to have posttraumatic stress disorder in November 2008 records.  Clinical screening for evidence of PTSD and/or depression was negative.
 
VA entitlement to service connection for PTSD in a July 2009 rating decision.  Notification of that decision was sent to the Veteran that same month.  The appellant did not appeal the denial of the claim within one year of notification, and he did not submit new and material evidence during that term.  38 C.F.R. §§ 20.200, 20.302 (2015).  As such, the July 2009 rating decision is final and binding on the appellant based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104 (2015).
 
An application to reopen the claim of entitlement to service connection for PTSD was received on August 13, 2010.  Following ensuing development of the evidence, including an October 2010 VA examination providing the first diagnosis of PTSD of record, service connection for such was granted by rating action dated in November 2010.  An effective date of August 13, 2010 was established.  This is the date of receipt of the reopened claim after final disallowance in July 2009.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.
 
The Board has carefully considered the evidence of record, as well as the Veteran's statements and testimony in support of the claim.  Unfortunately, the evidence provides no legal basis for an earlier effective date in this instance.  Under the law the effective date of service connection for PTSD can be no earlier than the date of receipt of the reopened claim on August 13, 2010, as explained above.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The Board has carefully considered the Veteran's statements and testimony in support of the claim, as well as his meritorious combat service and many years of honorable service.  The Board, however, is bound by governing legal authority.  A fundamental element in establishing service connection is evidence showing that a veteran currently has a diagnosis of the disability for which service connection is sought.  See 38 C.F.R. § 3.304.  Unfortunately, a diagnosis of PTSD was not clinically diagnosed prior to VA examination in October 2010, and no evidence showing such a diagnosis was provided to VA prior to August 13, 2010.  Under the circumstances, entitlement to an effective date earlier than the date of the reopened claim for PTSD received on August 13, 2010 must be denied.
 
In reaching this decision the Board has also considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the Veteran's claim and this doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49, 54. (1990).
 
 
ORDER
 
Entitlement to an effective date earlier than August 13, 2010 for the grant of service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


